DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 6/29/22 are acknowledged. Any objection or rejection from the 3/30/22 office action not addressed below is withdrawn based on the amendments. 
Previously, the species of retinitis pigmentosa was elected.
The instant claims are free of the prior art for the same reasons as set forth in the parent application.
	Claims 1-17 are being examined.
	Claims 9-16 are in allowable form.

Priority
This application is a DIV of 16/301,764 11/15/2018 PAT 10946063 16/301,764 is a 371 of PCT/US2017/056030 10/11/2017 PCT/US2017/056030 has PRO 62/406,552 10/11/2016.

Claim Rejections - 35 USC § 112
	The rejections below are new rejections necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite ‘expression vector of iii)’(beginning at the 3rd to last line). The use of a right parenthesis (i.e. ‘)’ ) without a corresponding left parenthesis makes the intended scope of the claim unclear. As such, the scope of what is intended to be covered by the cell of claims 1, 5-8 and 17 is unclear.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. Claim 1 has been amended to recite ‘condition associated with photoreceptor cell death in a mammalian patient in need thereof’.
The phrase ‘cell death’ could not be located in either the instant application or in the provisional application. The only time the phrase ‘associated with’ appears is in context of being associated with ‘retinal pigmented epithelial cells’. However, the instant claims are not limited to such patient population. Even though claim 17 recites certain conditions, such patients must be in need of treatment for a condition associated with photoreceptor cell death. As such, there is no reason to conclude that claims 1-8 and 17 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that support can be found throughout for the amendments, as discussed above the phrase ‘cell death’ could not be located in either the instant application or in the provisional application. The only time the phrase ‘associated with’ appears is in context of being associated with ‘retinal pigmented epithelial cells’. However, the instant claims are not limited to such patient population. Even though claim 17 recites certain conditions, such patients must be in need of treatment for a condition associated with photoreceptor cell death. As such, there is no reason to conclude that claims 1-8 and 17 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658